UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4772
WALTER J. MOBLEY,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
            Benson Everett Legg, Chief District Judge.
                           (CR-01-595-L)

                      Submitted: April 17, 2003

                       Decided: May 5, 2003

 Before WIDENER, WILKINSON, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

James Wyda, Federal Public Defender, Daniel W. Stiller, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant.
Thomas M. DiBiagio, United States Attorney, Philip S. Jackson,
Assistant United States Attorney, Baltimore, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. MOBLEY
                               OPINION

PER CURIAM:

   Walter J. Mobley appeals his conviction for possession of a firearm
after a felony conviction in violation of 18 U.S.C. § 922(g)(1) (2000).
The district court sentenced him to thirty months of imprisonment to
be followed by a three-year term of supervised release. Finding no
error, we affirm.

   Mobley contends that the district court erred when it denied his
motion to suppress the statements he made to police during the execu-
tion of a search warrant at his residence. After police had recovered
a handgun located in a bag in the bedroom, Mobley spontaneously
stated, "I got that from a crack dealer down the street." Police then
gave Mobley his Miranda1 warnings, and Mobley repeated his self-
incriminating statement.

   We review the district court’s factual findings underlying a motion
to suppress for clear error, and the district court’s legal determinations
de novo. Ornelas v. United States, 517 U.S. 690, 699 (1996); United
States v. Rusher, 966 F.2d 868, 873 (4th Cir. 1992). When a suppres-
sion motion has been denied, we review the evidence in the light most
favorable to the government. See United States v. Seidman, 156 F.3d
542, 547 (4th Cir. 1998).

   Mobley contends that the statements he made to police were not
voluntary because they were made soon after police had deployed a
"flash-bang"2 designed to disorient and confuse him. For a statement
to be deemed involuntary under the Due Process Clause of the Fifth
Amendment, it must be obtained by (1) threats or violence; (2) direct
or implied promises; or (3) the exertion of improper influence. United
States v. Braxton, 112 F.3d 777, 782-83 (4th Cir. 1997). The voluntar-
iness of a statement is determined by the totality of the circumstances,
    1
    Miranda v. Arizona, 384 U.S. 436 (1966).
    2
    A "flash-bang," also known as a noise flash diversion device, is a
light and sound device that gives a very loud explosive noise and a bright
flash of light when released, and is designed to temporarily disorient and
confuse an individual so that police can gain a tactical advantage.
                       UNITED STATES v. MOBLEY                         3
including the characteristics of the defendant, the setting of the inter-
view, and the details of the interrogation. United States v. Wertz, 625
F.2d 1128, 1134 (4th Cir. 1980). The key question is whether the
defendant’s will was "overborne" or his "capacity for self-
determination critically impaired." United States v. Pelton, 835 F.2d
1067, 1071-72 (4th Cir. 1987).

   We conclude that the district court properly found that Mobley
made the incriminating statements voluntarily. Two detectives present
at the scene testified that Mobley did not appear to be disoriented in
any way. In addition, Mobley stated to one of the detectives that the
"flash-bang" had no effect on him because he dove to the floor as
soon as he saw the device. Although Mobley’s statements may have
been ill-advised, there was no evidence that they were made as a
result of duress or coercion. Instead, Mobley’s statements were likely
an attempt to explain the presence of the handgun that police had just
found.

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                            AFFIRMED